Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted request for prioritized examination (Track I) on January 13, 2022. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 12, 2022. Claims 1, 8, 12-15, 17, 18, 20-27 and  31-45 are currently pending. Claims 1, 8, 17, 20, 23-25 have been amended, claims 31-45 have been added and claims 2-7, 9-11, 16, 17 and 28-30 have been canceled by Applicants’ amendment filed on 7/12/2022.
Applicants’ election with  traverse of Group VII (Claims 7 and 8 (in part), drawn to a polynucleotide encoding an amino acid sequence of SEQ ID NO: 37 and variants having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 37, a vector comprising said sequence, a fusion protein encoded by said polynucleotide, and a host cell comprising said polynucleotide was previously acknowledged. Claims 1-6, 12-15 and 17 (claims 2-6 now canceled) link(s) inventions I-LX.
The restriction requirement among  Groups V to VIII directed to the polynucleotides encoding the amino acids of SEQ ID NOS: 35, 36, 37 and 38, respectively,  is that the groups share a common sequence for CAR, e.g, IL13 mutein-Linker-anti-HER2 scFv, was previously withdrawn.
Claims 9-11, 16 and 18-30 (claims 9-11, 16, 19 and 28-30 now canceled), were previously  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction and election requirements in the replied filed on 3/25/2022Note that because the product claim is not allowable as originally claimed, no other methods claims will be rejoined for search and examination. The requirement among Groups I-V and IX-LXXXII was previously made Final by the Examiner. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 1-24-2022. 
New claims 39, 40, 44 and 45 have been withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim.
  	Therefore, claims 1, 8, 12-15, 17, 31-38 and  41-43 are currently under examination to which the following grounds of rejection are applicable. 
Priority
This application filed on November 19, 2021 is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 63/243,486, filing date September 13, 2021 and provisional application 63/116,402, filed on November 20, 2020 .
Thus, the earliest possible priority for the instant application is November 20, 2020 .
                                              Information Disclosure Statement
    	The information disclosure statement (IDS) submitted 7/12/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 1, 8, 17, 20, 23-25 and cancelation of claims 31-45, the rejection of claims 1-8, 12-15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 
	
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment of claims 1, 8, 17, 20, 23-25 and cancelation of claims 31-45, the rejection of claims 1-5,  12-15 and 17 under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al.,  (US Patent 11,219,644, citations are from US Pub. 2018/0085399) in view of Ross et al (2017; PLOS ONE ,  pp. 1-24), and further in view of Sentman et al.,  (US Patent 10,744,157, citation are from US Pub. US 2018/0085400) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

New Grounds of  Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claim 1 has been amended to recite “A polynucleotide comprising a sequence encoding a polypeptide comprising an amino acid sequence that has at least 90% sequence identity to at least one amino acid sequence set forth in SEO ID NOs: 35-38”. The phrase “a sequence encoding a polypeptide comprising an amino acid sequence that has at least 90% sequence identity” is broadly but reasonably interpreted as a polynucleotide encoding an amino acid sequence comprising amino acid sequences having 90% sequence identity to  the full-length sequence of SEQ ID NOS: 35-38 or having 90% sequence identity to  any portion of SEQ ID NOS: 35-38 (e.g, 5-10 amino acids).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 12-15, 17, 31-38 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
An isolated polynucleotide encoding a polypeptide selected from the amino acid sequences of SEQ ID NOS: 35-35, 
does not reasonably provide enablement for other nucleotide sequences encoding a polypeptide having 90% sequence identity the full-length sequence of SEQ ID NOS: 35-38 or having 90% sequence identity to any portion of SEQ ID NOS: 35-38.
This is a new rejection necessitated by amendment of the claims in the response filed 7/12/2022.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims
Claims 1, 8, 12-15, 17, 31-38 and  41-43  are rejected and new claims 59-63 are rejected  under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the response filed 7/12/2022.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants claim a genus of polynucleotide sequences encoding a polypeptide having 90% sequence identity to the amino acid of SEQ ID NOS: 35-38 and 90% sequence identity to any domain of the amino acids of SEQ ID NOS: 35-38 with the contemplated function of treating cancer in a subject in need thereof (e.g, withdrawn claim 20) or inducing T-cell mediated cytolysis of cancer cells (e.g, withdrawn claim 27). 
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic acid, and claimed as a product-by-process. However, in the instant case, the nucleic acids are not claimed as a product-by-process, nor does the specification disclose any process known to yield a claimed nucleic acid. 
In the instant case, applicants have provided the full length sequence of SEQ ID NOS 35-38 of the dual-CAR_BiTE fusion protein identified in Table 3 as follows: 
SEQ ID NO:35 is identified as SR24:IL13 mutein-HER2(4D5 #8)_scFv(anti-EGFR_cetuximab)-scFv(CD3e),
SEQ ID NO:36 is identified as  SR25: IL13 mutein-HER2(4D5 #8)_Vhh(anti-EGFR_7D12)-scFv(CD3e),
SEQ ID NO:37 is identified as SR26: IL13 mutein-HER2(4D5 #8)_Vhh(anti-EGFR_7D12)-scFv(CD3e)- Vhh(anti-EGFR_38G7)
SEQ ID NO:38 is identified as SR27: IL13 mutein-HER2(4D5 #8) scFv(anti-CD19_Blinatumomab)-scFv(CD3e) (See Table 3).

    PNG
    media_image1.png
    234
    772
    media_image1.png
    Greyscale

Table 4 also discloses the components of the clones SR24, SR25, SR26 and SR 27, corresponding to the amino acids of SEQ ID NOS: 35-38, respectively.

    PNG
    media_image2.png
    246
    401
    media_image2.png
    Greyscale

The Specification teaches in Example 6 that two-armed BiTE CAR-T cells show a much stronger cytolytic activity to GBM cancer cells than one-armed counter BiTE CAR-T cells (see, e.g., FIGS. 20, 21 and 27-31B) and in Example 7, the in vivo pharmacological efficacy of SR26 (i.e. SEQ ID NO: 37), a lead clone of the two-armed BiTE CAR-T cells, in the authentic U87 most malignant GBM intracranial GBM model. See also Figures 34, 36 and 38  (paragraphs [0058],[0062],[0064]) where  SR26 (two-armed BiTE CAR-T cell) shows better continuous cytolytic activity compared to SR24 and SR25 (one-armed BiTE CAR-T cells) and SR27 (CAR-T cell). The Specification states that “SR26 efficiently eradicates the GBM tumor, and no abnormal effects were observed in SR26-treated mice in acute (day 2) and chronic (day 14) studies.” (paragraph [0071]). 
The Specification contemplates the generation of polynucleotides comprising  dual-CAR_BiTE fusion protein comprising up to about: 400, 350, 300, 250, 200, 150, 100, 95, 90, 85, 80, 75, 70, 65, 60, 55, 50, 45, 40, 35, 30, 25, 20, 15, 10, 6 or 5 amino acid substitutions, relative to the amino acid sequence of SEQ ID NO: 35 (paragraph [0354]). Moreover, the Specification contemplates the generation of nucleotide sequences encoding an amino acid at least 60% identical to the amino acid sequence of SEQ ID NO: 36  (paragraph [0355]) and a fusion protein comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 35, 36, 37 or 38 (paragraph [0370]).  However, the Specification is silent about what amino acids or domains of the full-length amino acid of SEQ ID NO:37, for example, are responsible for the cytolytic activity of SR26 compared to SR24 and SR25 (one-armed BiTE CAR-T cells) and SR27 (CAR-T cell). This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims as one of skill in the art cannot envision all the fragments of the amino acid of SEQ ID NO:37 having cytolytic activity compared to SR24 and SR25 (one-armed BiTE CAR-T cells) based on the teachings in the specification.  One of ordinary skill in the art would appreciate that highly conserved regions of a polypeptide sequence generally play a role in the function of the protein, such as in the proper folding structure or forming active biding sites.  There is no disclosure of what amino acids are in the active binding site of the two-armed BiTE CAR. There is not structure/function relationship taught at all for SEQ ID NOS: 35-38. 
 It is known in the art that even conservative amino acid substitutions can adversely affect proper folding and biological activity if amino acids that are critical for such functions are substituted, and the relationship between the sequence of a polypeptide and its tertiary structure is neither well understood nor predictable (see Ngo, in The Protein Folding Problem and Tertiary Structure Prediction, Merz et al. (eds.), Birkhauser Boston: Boston, MA, pp. 433 and 492-495, 1994). Rudinger (in Peptide Hormones, Parsons (ed.), University Park Press: Baltimore, MD, pp. 1-7, 1976) discloses that even for peptide hormones, one cannot predict variant amino acid sequences for a biologically active polypeptide. Rather one must engage in "case to case painstaking experimental study" to determine active variants (see page 7). Even single-nucleotide polymorphism without affecting the amino acid sequence can affect folding of the protein and thus alter its function (Kimchi-Sarfaty et al., 2007, Science, pp. 525-528; p. 527, col. 3, last paragraph). Consequently, excessive trial and error experimentation would have been required to identify the isolated polynucleotides encoding functional polypeptides having 90% sequence identity to the full length amino acid of SEQ ID NOS: 35-38 and 90% sequence identity to any domain of the amino acids of SEQ ID NOS: 35-38. Moreover, before the effective filing date of the claimed invention Choi et al., (WO 2019/157533; Citations are from the National Stage U.S. Pub 2021/0038646.  The National Stage is deemed an English language translation of the PCT;  See Score search results for SEQ ID NO:35; Result No. 2, of record ; See Figures 17-18 of U.S. Pub 2021/0038646) discloses a nucleic acid molecule encoding a CAR-EGFR-BiTE-(EGFR-CD3) of 1009 amino acids identified as Construct 6-2173 (anti-EGFRvIII) scFv-CD8 Hinge/TM-4-1BB ICD-CD3zeta-P2A-Igkappa signal sequence-Cetuximab (anti-EGFR) scFv-CD3-scFv-His-tag (SEQ ID NO: 35) having 68.8% sequence homology with the amino acid sequence of SEQ ID NO: 35 of 1155 amino acids in length.  However, Choi et al., does not teach homologous sequences to the instant amino acid of SEQID NO:35 responsible for inducing T-cell mediated cytolysis of cancer cells. 


    PNG
    media_image3.png
    574
    805
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    780
    700
    media_image4.png
    Greyscale

As such the integrity of the polynucleotide encoding the polypeptide of  SEQ ID No: 35 is critical and any variant or fragment of said polypeptide resulting in amino acid changes, deletion, or addition, may alter the conformation/function  of the amino acid of SEQ ID NO:35 identified as SR24:IL13 mutein-HER2(4D5 #8)_scFv(anti-EGFR_cetuximab)-scFv(CD3e) in unknown ways.
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved. 
In Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991), the court ruled that a claim to a large genus of possible genetic sequences encoding a protein with a particular function that needs to be determined subsequent to the construction of the genetic sequences may not find sufficient support under 35 USC 112, 1st para., if only a few of the sequences that meet the functional limitations of the claim are disclosed and if undue experimentation would be required of one skilled in the art for determining other optimized genetic sequences embraced by the claim. This is the case here, where specification discloses only the polynucleotides encoding the full-length amino acid sequences of SEQ ID NOS: 35-38 having cytolytic activity compared to SR24 and SR25 (one-armed BiTE CAR-T cells) and SR27 (CAR-T cell), and provides no guidance on determining which polynucleotide encoding polypeptide variants of SEQ ID NOS: 35-38 having 90% sequence homology would have encoded a functional product having the activity of the dual-CAR_BiTE fusion protein of SEQ ID NOS: 35-38.
To put the situation in perspective, the claims encompass any polynucleotide sequence encoding a protein that is 90% similar to the amino acid sequence of SEQ ID NO: 35 of 1155 amino acids in length. That ten percent variance results in a situation in which even if a 116 contiguous amino acid region is independently varied among 20 different naturally occurring amino acids, there would be 9,9 x 1099   (20116) different possible molecules. In fact, since the variation could occur anywhere within the amino acid of SEQ ID NO:35, the actual number of different possible molecules is orders of magnitude greater than 9,9 x 1099 .


Claim Rejections - 35 USC § 102
To the extent that claim 1 is interpreted as a polynucleotide comprising a nucleotide sequence encoding a polypeptide comprising an amigo acid sequence having 90% sequence identity to   any portion of SEQ ID NOS: 35-38, the following rejection applies.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Choi et al., (WO 2019/157533; publication date August 15, 2019; Citations are from the National Stage U.S. Pub 2021/0038646.  The National Stage is deemed an English language translation of the PCT;  See Score search results for SEQ ID NO:35; Result No. 2, of record ; See Figures 17-18 of U.S. Pub 2021/0038646) discloses a nucleic acid molecule encoding a CAR-EGFR-BiTE-(EGFR-CD3) of 1009 amino acids identified as Construct 6-2173 (anti-EGFRvIII) scFv-CD8 Hinge/TM-4-1BB ICD-CD3zeta-P2A-Igkappa signal sequence-Cetuximab (anti-EGFR) scFv-CD3-scFv-His-tag (SEQ ID NO: 35) having 68.8% sequence homology with the amino acid sequence of SEQ ID NO: 35 of 1155 amino acids in length.  
Choi discloses vectors comprising the polynucleotide encoding a CAR-EGFR-BiTE-(EGFR-CD3) of 1009 amino acids (paragraph [0025]), host cells including Lymphocytes (paragraph [0049]) and fusion proteins encoded by said polynucleotide (paragraph [0087]).

    PNG
    media_image5.png
    825
    825
    media_image5.png
    Greyscale

Thus by teaching all the claimed limitations, Choi anticipates the claimed invention.
Conclusion
Claims 1, 8, 12-15, 17, 31-38 and  41-43 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633